Case 18-55697-lrc      Doc 360     Filed 04/10/21 Entered 04/12/21 10:40:01                 Desc Main
                                  Document      Page 1 of 22



                                                                                  Filed in U.S. Bankruptcy Court
              IN THE UNITED STATES BANKRUPTCY COURT OF THE                                Atlanta, Georgia
                     NORTHERN DISTRICT OF GEORGIA
                                                                                       APR 1 0 20 21
                                                                                       . Regina Trntskci_erk
                                                                                           DePutY
                                                                                                             o_

  CASSANDRA JOHNSON-LANDRY                                                   CHAPTER 7
  DEBTOR                                                                   BRC I 8-55697LRC




  OBJECTION TO ORDER AND NOTICE OF RESCHEDULED HEARING FOR APRIL
  14, 2021 AT 10:30AM

         Debtor, Cassandra Johnson-Landry received Order and Notice of Rescheduled Hearing

  dated March 24, 2021 on March 31, 2021, Debtor, FIRMLY objects. Within the Order it stated

  Debtor's presence was unknown. Debtor's presence was known during the calendar call. Based

  on previous Telephonic Hearing and In-Person Hearings, if an associated party to ANY

  bankruptcy case was not presence, the assigned Judicial Clerk to the assigned Judge would call

  the calendar at minimum twice. If required parties are not present said Judicial Clerk would

  instruct which action to take place or a request to reschedule by a Trustee or Legal Counsel

  would follow.

         If Debtor was experiencing technical difficulties with her phone, Debtor's ability to listen

  and identify those parties which were present would have been impossible. Debtor, would have

  also followed all court directives such as calling back into the provided number with required

  code if there was a disconnect, However, there was no disconnection nor technical issues

  experienced by the Debtor.




                                                  1
Case 18-55697-lrc       Doc 360      Filed 04/10/21 Entered 04/12/21 10:40:01               Desc Main
                                    Document      Page 2 of 22




         Debtor called in 5 to 7 minutes prior to the scheduled time. This can be proven very

  easily by the court and via A T and T, if there has been no redacting of or elimination of the

  recorded hearing, which appears to have taken place.

  Furthermore, additional evidence of Debtor presence included:

      1. Presiding Judge approving the Trustee's and Legal Counsel payment of approximately

         23k.

      2. Debtor overhearing the conversation of Herbert Broadfoot II, Esq, Legal Counsel to

         Chapter 7 Trustee, with an individual in the background due to his phone not muted

         resulting in Judicial Clerk instructing Herbert Broadfoot II, Esq. to mute his phone.

      3. Debtor would not have known the presence of additional Legal Counsel initials W. P was

         presence to represent assigned cases.

      Ironically, when Debtor takes a stance as Pro Se, there appears to be a level of retaliation

  which immediately follows such as a payment of sort to financially exhaust Debtor. According

  to the Court Debtor LACKS STANDING, therefore Debtor would assume the ruling regarding

  Application for Compensation would remain the same. (EXHIBIT A)



  1   51 Day of April 2021
                         ,4

      liChf
  CASSANDRA JO ir ON-LAN                          SE
  678.860.3621
  CJLandry1967@grnail.com




                                                   2
Case 18-55697-lrc   Doc 360    Filed 04/10/21 Entered 04/12/21 10:40:01    Desc Main
                              Document      Page 3 of 22




              IN THE UNITED STATES BANKRUPTCY COURT OF THE
                    NORTHERN DISTRICT OF GEORGIA
                      CERTIFICATE OF SERVICE




  I, CASSANDRA JOHNSON-LANDRY, DEBTOR, CURRENTLY SUBMIT VIA USPS
  OBJECTION To ORDER AND NOTICE OF RESCHEDULED HEARING FOR APRIL
  14, 2021 AT 10:30AM to all listed parties below. DEBTOR IS OVER THE AGE OF 18
  YEARS, Debtor requests mailings to listed parties on current Bankruptcy Matrix in
  addition.

  R, JENEANE TREACE UST
  Office of The United States Trustee
  75 Ted Turner Drive, S.W., Room 362
  Atlanta, GA 30303


  SOHNATHAN ADAMS, ESQ,
  Office of The United States Trustee
  75 Ted Turner Drive, S.W., Room 362
  Atlanta, GA 30303

  S. Gregory Hays
  296 Peachtree Road NW, STE 555
  Atlanta Ga, 30305

  Herbert Broadfoot II, Esq
  296 Peachtree Road NW, STE 555
  Atlanta Ga, 30305


     Day of April                0 19
     AfiratALLOARk*
  CASSANDRA J fir SON-LA
  678.860.3621
  CJLandry1967@gmail.com




                                          3
Case 18-55697-lrc   Doc 360    Filed 04/10/21 Entered 04/12/21 10:40:01   Desc Main
                              Document      Page 4 of 22




                                  EXHIBIT A
Case 18-55697-lrc         Doc 360    Filed 04/10/21 Entered 04/12/21 10:40:01          Desc Main
                                    Document      Page 5 of 22




      IT IS ORDERED as set forth below:



      Date: March 24, 2021

                                                                      Lisa Ritchey Craig
                                                                U.S. Bankruptcy Court Judge




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

    IN THE MATTER OF:                               CASE NUMBER

    CASSANDRA JOHNSON LANDRY,                 :     18-55697 -LRC

                                                    IN PROCEEDINGS uNnoz.
                                                    CHAPTER 7 .0.17. THE
           Debtor.                                  BA.NKRUPTCY• CODE

                   ORDER AND NOTICE OF RESCHEDULED HEARING

           it appearing to the Court that Debtor experienced technical difficulties attending a

    telephonic hearing on the Final Report and Applications for Compensation (the "Report

    and Applications," Doc. 332) and that her presence at the heating was unknown to the

    Court. it is hereby

           ORDERED that a rescheduled, telephonic hearing will be held on the Report and

    Applications (th "Flearing") on April 14, 2021, at 10:30 a.m. in Corn Li       1204, I./tilted




                                       18409012862018
         Case 18-55697-lrc     Doc 360    Filed 04/10/21 Entered 04/12/21 10:40:01            Desc Main
                                         Document      Page 6 of 22




               States Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303.

                        IT IS FURTHER ORDERED that the Chapter 7 Trustee shall have through and

               including March 31, 2021, within which to file a response to Debtor's objection to the Final

               Report and Applications (Doc. 350) or to amend the Final Report or Applications;

                        IT IS FURTHER ORDERED that, given the current public health crisis, the Hearing

               is telephonic only.

                        NOTICE IS GIVEN that any party may join the hearing by calling 888-363-4734

               and entering access code 2563361 followed by It key;

                        IT IS ORDERED that, pursuant to BLR 5073-1, all parties are prohibited from

               recording or broadcasting the proceedings conducted by the United States Bankruptcy

               Court.

                                                END OF DOCUMENT

               Distribution List

               ALL PARTIES ON THE COURT'S MAILING MATRIX




                                                            2




IL   ]        18409012863017
     Case 18-55697-lrc       Doc 360       Filed 04/10/21 Entered 04/12/21 10:40:01                     Desc Main
                                          Document      Page 7 of 22
     C:F se 18-bb6Y /-Irc    Doc 33:3     Hied UZ/U2/.‘1 Entered U2/02/21 08:21:0b                    DeSe Mar
                                          Document      Page 1 of 7



                                    UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF GEORGIA
                                            ATLANTA DIVISION

1r      LANDRY, CASSANDRA JOHNSON                                   Case No. 18-55697-LRC




                      Debtor(s)

                                  NOTICE OF TRUSTEE'S FINAL REPORT AND
                                    APPLICATIONS FOR COMPENSATION
                                      AND DEADLINE TO OBJECT (NFR)

             Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that &Claim:thus,
    i3 it.E: of the above styled estate, has filed a Final Report and the trustee and the trustee's professionals hive
 tiled Inal fee applications, which are summarized in the attached Summary of Trustee's Final Report and
 A)Dlications for Compensation.

           The complete Final Report and all applications for compensation are available for inspection at the
 0.fft.i: of the Clerk, at the following address:

                                             1340 Richard B. Russell Bldg.
                                               75 Ted Turner Drive, SW
                                                  Atlanta, GA 30303
          Please take further notice that the Court will hold a hearing on the Trustee's Final Report and
 X:pli..:Eaions for Compensation in Courtroom 1204, United States Courthouse, 75 Ted Turner Drive, SW,
.l.13112, Georgia, at 10:10 a.m. on March 11,2021.

         Given the current public health crisis, hearings may be telephonic only. Please check the 'Important
Inliiitution Regarding Court Operations During COVID-19 Outbreak'. tab at the top of the GANB Website pripr
to Ile rearing for instructions on whether to appear in person or by phone.

            Your rights may be affected by the Court's ruling on these pleadings. You should read these pleadinos
   r,?.fo ly and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an
oh:Indy, you may wish to consult one.) If you do not want the Court to grant the relief sought in these
1ii iwis or if you want the court to consider your views, then you and/or your attorney must attend the
/1( rin You may also file a written response to the pleading with the Clerk at the address stated below, but
  ou al?. not required to do so. If you file a written response, you must attach a certificate stating when, how aid
on tvhirn (including addresses) you served the response. Mail or deliver your response so that it is received 39
     Cltirk at least two business days before the hearing. The address of the Clerk's Office is Clerk, US.
E;[1.1:rt.iptcy Court. Suite 1340. 75 Ted Turner Drive, Atlanta Georgia 30303. You must also mail a copy of y(r.p-
     ionse to the undersigned at the address stated below.


       Ptailed: n2L02/2021                                   By: /s/ S. Gregory Hays
                                                                                 Chapter 7 Trustee
     C:;rogpry Hays
        Pdachtree Road, NW, Ste. 555
       Form 101-7-NFR (10/1/2010)
Case 18-55697-lrc                  Doc 360    Filed 04/10/21 Entered 04/12/21 10:40:01                              Desc Main
                                             Document      Page 8 of 22
  •-   cc   1.0 - .J.JUU   "Ill.    LILA,        rimu %.1 Z.ItJ t-1 t- .1 1.-111.C1%..1 I   f-d      WV.                 IV14,11,


                                                 Document               Page 4 of 7


                                                                                                                                —
  C:laim        Claimant               Claim Asserted         Allowed Amount of             Interim Payments to        Proposed I
  No.                                                                    Claim                            Date          Payment
  ...                                                                                                                       ----J,
  19            Natchez Trace                2,049.87                      2,049.87                        0.00             0.001
                Homeowners
                Association,
                Inc.
   2,5          The Downs                    2,911.35                      2,911.35                        0.00              0.00
                Homeowners
                Association,
                Inc.
                                                     Total to be paid to secured creditors:                                 0.00
                                                     Remaining balance:                                               115,625.7'

                Applicaaons Tor cnapier      r   tees ana aaminisrrauve expenses nave peen ma as Tr:mows:
       leason/Applicant                                                                   Total          Interim       Proposed I
                                                                                      Requested      Payments to        Paymer i
                                                                                                           Date
   Trustee.
  ,......._ Fees - S. Gregory Hays                                              .
                                                                                        9,093.44             0,00       9,093.44,
   Trustee, Expenses - S. Gregory Hays                                                      422.72           0.00         422,72
   Attorney for Trustee Fees (Other Firm) - Herbert C. Broadfoot                       23,775.00             0.00      23,775.00
   II, PC

                      Total to be paid for chapter 7 administrative expenses:                                           33,291.1(i
                      Remaining balance:

                Applications for prior chapter fees and administrative expenses have been filed as follows.
   Reason/Applicant                                                                 Total            Interim        Proposed
                                                                                    Requested        Payments to    Payment
                                                                                                     Date

                                                                  None

                      Total to be paid for prior chapter administrative expenses:                                             0.00
                      Remaining balance:                                                                                82,334.5:5

              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured)
     creditors.
              Allowed priority claims are:
   Claim      Claimant                             Allowed Amount       Interim Payments             Propose:1
   No.                                                     of Claim               to Date             Payment




livr Form 101-7-N FR (10/1/2010)
Case 18-55697-lrc              Doc 360  Filed 04/10/21 Entered 04/12/21 10:40:01 Desc Main
                                       Document      Page 9 of 22
 (.:ase 18-55697-Irc            Doc 333 Filed 02/02/21 Entered 02/02/21 08:21:05 Desc Main
                                        Document      Page 5 of 7



  (:laim        Claimant                              Allowed Amount        Interim Payments               Proposeci
  No.                                                        of Claim                 to Date               Payrrem
                Department of the Treasury                        0.00                     0.00                 C.00
     23         Cassandra Johnson Landry                          0.00                     0.00                 0.00
                For Alliance For Change

                                                   Total to be paid for priority claims:                         0.00
                                                   Remaining balance:                                       82,334.55

                  The actual distribution to wage claimants included above, if any, will be the proposed
          payment less applicable withholding taxes (which will be remitted to the appropriate taxing
          authorities).
                  Timely claims of general (unsecured) creditors totaling $187,192,71 have been allowed and
          will be paid =Alla only after all allowed administrative and priority claims have been paid in full. The
          timely allowed general (unsecured) dividend is anticipated to be 44.0 percent, plus interest (if
          applicable).
                 Timely allowed general (unsecured) claims are as follows:
     Claim       Claimant                             Allowed Amount        Interim Payments               Proposed
     r to.                                                   of Claim                 to Date               Payment
     .           Bureaus Investment Group                    13,719A0                      0.00             6,034.33
                 Portfolio No 15 LLC
                 Valeri Bumough                              30,060,95                     0.00            13,221.97
     e           American Express National                   13,312;03                     0.00             5,855.14
                 Bank
 (!              Midland Funding LLC                          9,000.99                     0.00             3,958.98
 ---
 lt              Quantum3 Group LLC                             182.60                     0.00                80.31
  •2             Bank of America, N.A.                       22,656.01                     0.00             9,964.98
 ...
  '3             Bureaus Investment Group                    11,439.52                     0.00             5,031.54
 ..              Portfolio No 15 LLC
  -4             CACH, LLC                                   33,646.86                     0.00            14,799.18
 -
  -5             Woodbridge Mortgage                               0.00                    0.00                  0.00
                 Investment Fund 3A, LLC
     '6          Emory Eastside Medical                         150.00                     0.00                 65.98
                 Center
     ;)3         Georgia Department of                       42,634.37                     0.00            18,752.23
                 Community Health
     ;.'1        Bureaus Investment Group                    10,389.98                     0.00             4,569.91
 •               Portfolio No 15 LLC
                 Alliance For Change Through                       0.00                    0.00                  0.00
                 Treatment LLC
                                                                                                  _




LIE,T Form 101-7-NFR (10/112010)
Case 18-55697-lrc          Doc 360  Filed 04/10/21 Entered 04/12/21 10:40:01 Desc Main
                                   Document      Page 10 of 22
                            uoc J33 I-iied 02/02/21 Entered 02/02/21 0821:05 Desc Main
                                    Document      Page 6 of 7



 Claim      Claimant                              Allowed Amount        Interim Payments               Proposad
 No.                                                     of Claim                 to Date               Payment
 22-2        Alliance For Change Through                      0.00                    0.00                    0.00
             Treatment LLC
 24         Attachment and Bonding Ctr,                       0.00                    0.00                    0.00,
            Of Atlanta
 24-2        Attachment and Bonding Ctr.                      0.00                    0.00                    0.00
             Of Atlanta
                    Total to be paid for timely general unsecured claims:                               82.;i34.5E
                    Remaining balance:                                                                        0 00

              Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
      be paid pro rala only after all allowed administrative, priority and timely filed general (unsecured)
      claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
      interest (if applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim      Claimant                             Allowed Amount        Interim Payments                Proposed
  No.                                                    of Claim                 to Date                Payment

                                                       None

                    Total to be paid for tardily filed general unsecured claims:                                0.00
                    Remaining balance:                                                                          0.00

               Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
      after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
      dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
      applicable),
               Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
      ordered subordinated by the Court are as follows:

  claim      Claimant                             Allowed Amount        Interim Payments                Proposed
  No.                                                    of Claim                 to Date                Payment

                                                       None

                                             Total to be paid for subordinated claims: $                        0.00
                                             Remaining balance:




..IST Form 101-7-NFR (10/1/2010)
Case 18-55697-lrc        Doc 360  Filed 04/10/21 Entered 04/12/21 10:40:01 Desc Main
                                 Document     Page 11 of 22
 Case 18-55697-Irc        Doc 333 riled 02/02/21 Entered 02/02/21 08:21:05 Desc Main
                                  Document      Page 7 of 7




                                               Prepared By: Is/ S. Gregory Hays
                                                                         Chapter 7 Trustee
    S. Gregory Hays
    2964 Peachtree Road, NW, Ste. 555
    Atlanta, GA 30305
    (404) 926-0060



    STATEMENT: This Uniform Form is associated with an open bankruptcy case. therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(02) applies.




.1:31- Form 101-7-NFR (10/1/2010)
  Case 18-55697-lrc                Doc 360     Filed 04/10/21 Entered 04/12/21 10:40:01         Desc Main
                                              Document     Page 12 of 22
             Case 18-55697-Irc         Doc 332-2 Filed 02/01/21 Entered 02/01/21 10:28:00        Desc
                                 Application for Attorney Compensation Page 10 of 18


                                            Herbert C. Broadfoot II, P.C.
                                               2964 Peachtree Road
                                            Buckhead Centre - Suite 555
                                              Atlanta, Georgia 30305

;. Grcgory Hays, Chapter 7 Trustee                                                         January 14,2021
-Joys *-7inancia1 Consulting, LLC                                                                      43-1
1)64 :?eachtree Road, N.W.
;rile 555
Al nla, GA 30305




        No. 43-1
  assarldra Johnson Landry, Debtor 18-55697-LRC


                                                                                     Hours

      10V19           HCB        Office conference with Trustee to discuss            0.90          $337.50
  r                              representation in Chapter 7 case of Cassandra .
                                 Johnson Landry, Debtor (.4); Review file and •
                                 docket to determine status of case, action needed
                                 (.5)
      /07/19              HCB    Prepare and file Application to Employ Herbert      . ,O.70        $262.50
                                 C. Broadfoot P.C. (HCBPC) as attorney for
                                 Trustee (.7)

3" V1'19                  HCB     Prepare and upload Order granting Application to     0.50         $187.50
                                  Employ attorney for Trustee (.5)

          /1019           HCB    Prepare for hearing on Debtor's Motion to           .470          $1,762,50
                                 remove Trustee (.8); Attend hearing on Motion to
                                 remove Trustee (3.0); Prepare and upload Order
                                 denying Motion to remove Trustee (7); Receipt
                                 and review of Debtor's Objection to employment
                  ,              of HCBPC as attorney for Trustee (.2)
                      )
 )1 11 1."1§.             HCB     Receipt and review of Order denying Motion to        0.10           $37.50
                                  remove Trustee and requiring Debtor to attend
                                  341 Meeting and.to cooperate with Trustee (.1)

      I /1 7'19           Hel3    Receipt and review of Debtor's Objection to          0,70          $262.50
                                  Order denying Motion to Remove Trustee-(2);
                                  Receipt and review of Debtor's Notice of Fraud,
                                  Intent to Commit Fraud (.5)
  Case 18-55697-lrc           Doc 360     Filed 04/10/21 Entered 04/12/21 10:40:01        Desc Main
                                         Document     Page 13 of 22

            Case 18-55697-Irc Doc 332-2 Filed 02/01/21 Entered 02/01/21 10:28:00            Desc
                         Application for Attorney Compensation Page 11of 18


vialter No. 43-1                                                                     January 14,2021
  '1.14..Endra Johnson Landry, Debtor 18-55697-LRC                                             Page 2


  P1/19 a.         HCB      Conference with Trustee regarding insurance       0.30           $112.50
                            policy assets, abandonment of properties,
                            objection to Debtor's claims of exemptions (.3)

4) • '23'!9 t4"-   FICI3    Review and sign off creditor's Order granting     0/0             $75.00
          0,
                            Motion for Relief from Stay (.2)

                   HCB      Telephone call with Ms. Euell, Senior Legal       0.40           $150.00
                            Process Coordinator, Northwestern Mutual
                            concerning Debtor's insurance policies, and
                            followup email to Ms. Euell to confirm
                            conversation, request for information (.4)

(I: ./1::.'19      HCB      Prepare and file Trustee's Objection to           1.00            $375.00
                            Exemptions (1.0)

1.i". /11'1194c    HCB      Receipt and review of Debtor's Notice of          0.20             $75.00
                            Conversion from Chapter 7 to Chapter 13 (.2)

          19 14-    HCB     Email from Ms. Euell, Northwestern Mutual         0.40            $150.00
                            Senior Legal Process Coordinator, providing
                            requested information about insurance policies
                            and conference with Trustee concerning assets
                            (.4)

                   HCB      Receipt of Order and Notice of Hearing of          0.30           $112.50
                            Conversion from Chapter 7 to Chapter 13 (.1);
                            Review Chapter 13 Trustee's Response to
                            Debtor's Request to Reconvert (.2)

          i9       HCB       Note Debtor's Change of Address filed (.1)       :0.00         No charge

  '3,21,19         HCB      Email to attorney Mandy Campbell representing      0.20             $75.00
                            Chapter 13 Trustee regarding Northwestern
                            Mutual insurance policies (.2)

            9       liC13   Review of Complaints filed by and against          0.50           $187.50
                            Debtor: Adversary No. 19-05217; Adversary No.
                            19-05218 (.5)

 "., 610=J19       1403      Review of Order denying Debtor's Motion to        0.30            $112.50
                             Reconvert case to Chapter 13 (.3) '

   ;2.11;1'1.9     HCB       Telephone call with Ms. Angela Euell,             0.40            $150.00
 Case 18-55697-lrc              Doc 360     Filed 04/10/21 Entered 04/12/21 10:40:01        Desc Main
                                           Document     Page 14 of 22

            Case 18-55697-Irc Doc 332-2 Filed 02/01/21 Entered 02/01/21 10:28:00              Desc
                         Application for Attorney Compensation Page 12 of 18


Iv' itui No. 434                                                                       January 14, 2021
(;:islqndra Johnson Landry, Debtor 18-55697-LRC                                                  Page 3


                              Northwestern Mutual Senior Legal Process
                              Coordinator, regarding values of life insurance
                              and variable annuity policies (2); Email to Ms.
                              Euell to confirm request (.2)

 i„ it 1,19 ekA. HCB          Review Response of Debtor to Order Denying        0.30            $112.50
                              Debtor's Motion to Reconvert Case (.3)

                 c'cv---HCB   Review of multiple Orders entered 7/12/2019,      0.80            $300.00
                              including Order and Notice of Hearing on
                              Objection to Employment of HQBPC as attorney
                              for Trustee; calendar hearing (.8)

1I   I1     90       HCB      Email to Ms. Euell of Northwestern Mutual         020              $75.00
                              requesting current information on policies (.2)

 1'1,1'61/19          HCB     Receipt and review of Northwestern Mutual         0.30            $112.50
                              statement of current values of policies (.3)

                      HCB      Conference with Trustee concerning insuranee     0.50            $187.50
                               and annuity policies - values, tax aspects,
                               exemptions (.5)

          )/19        HCB      Review Order rescheduling Heariiig on Debtor's    0.20             $75.00
                               Objection to Employment of HCBPC and
                               calendar new date (.2)

                      HCB      Review docket in preparation for 9/26/2019        0.20             $75.00
                               hearing on Debtor's Objection to Employment
                               (.2)

                      HCB      Prepare for hearing on Debtor's Objection to      1.00            $375.0t
                               Employment (1.0)

 c9!n9                HCB      Attend hearing on Debtor's Objection to           1.50            $562.50
                               Employment of HCBPC as attorney for Trustee
                               (1.5)

 01r2.7119            HCB      Prepare and upload proposed Ordersranting         0.50            $187.5(:
                               Application to Employ HCBPC as attorney for
                               Trustee (.5)

 I 1,1 1/19           HCB      Prepare, file and serve Notice of Hearing on      0.90            $337.50
                               Trustee's Objection to Exemptions (.9)
  Case 18-55697-lrc           Doc 360     Filed 04/10/21 Entered 04/12/21 10:40:01          Desc Main
                                         Document     Page 15 of 22

          Case 18-55697-Ire Doc 332-2 Filed 02J01/21 Entered 02/01/21 10:28:00                Desc
                       Application for Attorney Compensation Page 13 of 18


1\13t d• No. 43-1                                                                      January 14,202.].
cLazindia Johnson Landry, Debtor 18-55697-LRC                                                    Page 4


1 I /11/19,,41   HCB        Review of Orders dismissing adversary               0.50            $187.50
                            proceedings filed by Debtor against mortgage
                            companies (.5) •

     2/19           HCB     Telephone call from attorney Chris Gunnells         0.60            $225.00
                            regarding claim for personal injury on behalf of
                            Debtor (.3); Email to attorney Gunnells to send
                            sample application for employment of special
                            counsel (.3)

1 '26'19 4/A HCB            Review of Order rescheduling hearing on             0.60            $225.00
                            Trustee's Objection to Exemptions to 1/9/2020
                            (.1); Conference with Trustte regarding email
                            from Jerkeane Treace concerning status report and
                            Debtor's allegations, Notice of Proposed
                            Abandonment, reset hearing on exempt property
                            (.5)
                    1-1CB   Conference with Trustee and preparation of          1.50            $562.50
                            Notice of Abandonment and Response to
                            Debtor's Motion Requesting Trustee's Report
                            (1.5)

  :!1)4:19   Nil?   HCB     Revise and finalize pleadings filed by Trustee      0.50             $187.50
                            (-5)
 i '2('9.Ø( HCB oik- Review of Debtor's Motion for Delay (.1)                    0.10             $37.50

 , )1,11':',"20 try< HCB    Review of Order Rescheduling Hearing and             0.20             $75.00
                            calendar hearing date (.2)

 1) i 01;1;!0 .0/,‹ HCB     Review of Notice of Removal of Attorney for          0.80            $300.00
                            Trustee (.2); Review of Amended Operative
                            Complaint filed by Debtor in U.S. District Court
                            adding Trustee as Defendant (.6)

                    HCB     Review of Order Dismissing Notice of Removal         0.50            $187.50
                            of Trustee's Attorney (.2); Email from and to
                            Jeneane Treace concerning Trustee added to U.S.
                            District Court action (.3)

 :•1 11 1 20 yg; HCB        Research regarding Barton doctrine (.5)              0.50            $187.30
     12'20          HCB     Legal research regarding Barton doctrine,            0.70            $262.50
     Case 18-55697-lrc         Doc 360     Filed 04/10/21 Entered 04/12/21 10:40:01        Desc Main
                                          Document     Page 16 of 22

            Case 18-55697-1re Doc 332-2 Filed 02/01/21 Entered 02/01/21 10:28:00              Desc
                         Application for Attorney Compensation Page 17 of 18

!. la ow. No. 43-1                                                                     January 14,2021
   mandra Johnson Landry, Debtor 18-55697-L11C                                                   Paw. 8


:1711r/20 ,vi?       HCB     Email to Debtor in response to her inquiry about   0.20            $75.00
                             disbursements by Trustee from estate account
                             ( 2)

     /;).1/20 SA HC13        Review of Order Denying Debtor's Objection to      0.30           $112.50
                             prior Order denying Motion to Dismiss case (.3)

                    HCB      Review Claims Register in preparation for          1.00           $375.00
                             Objections to Proofs of Claim (1.0)

c:               4t,t HCB    Review of Debtor's Objection to Order (.2)         0.20             575.00

     011/20,       RHCB      Prepare objection to claim (.5)                    0.50            $187.50

I) VI 1/20 '1./t/4 HCB       Continued preparation of objections to claims      1.00            $375.00
                             (1.0)

      113/204/ tfc HCB       Continued preparation of objections to claims      0.50            $187.50
                             (.5)

     V11.0/20        HCB     Continued preparation of objections to claims      0.50            $187.50
                             (.5)
     ;1'21:20 ,vp4, HCB      Continued preparation of objections to claims      1.00            $375.00
                             (1.0)

                 d?)‹. HCB   Finalize, file and serve Objections to Claims,      1.50           $562.50
                             Notice of Hearing (1.5)

     :11 20          1103    Review of Order Denying Debtor's Objection to       0.20            S75.00
                             Order dated 7/21/2020 (.2)

     ;/2 ir20        HCB     Review Response of Georgia Dept. of                 0.30           $112.50
                             Community Health to 'Trustee's Objection to
                             Claim (.3)

 0.0)/20             HCB      Review change of address filed by Debtor (.1)      0.10             S37.50
     .)/:10120       HCB     Prepare for hearing on Trustee's Objections to      0.80           $300.00
                             Claims (.8)

     O0;.!,20        HCB     Attend telephonic hearing on Trustee's              1.20           $450.00
                             Objections to Claims (1.2)
 Case 18-55697-lrc          Doc 360    Filed 04/10/21 Entered 04/12/21 10:40:01                   Desc Main
                                      Document     Page 17 of 22

          'Case 18-55697-Irc   Doc 332-2 Filed 02/01/21 Entered 02/01/21 10:28:00                   Desc
                         Application for Attorney Compensation Page 18 of 18

"v ;At No. 43-1                                                                               January 14, 2021
   55   mulra Johnson Landry, Debtor 18-55697-LRC                                                      Page 9


   01;20        HCB      Prepare and file Withdrawal of Trustee's                      0.60           $225.0 0
                          Objection to Claim of Georgia Dept. of
                          Community Health (.6)

' !It) lf20     HCB       Review of Order Granting Trustee's Motion to                 0.30           $112.5.0
                          Disallow Claims (.3) '

) /05121        HCB       Prepare Application for Compensation for                     4.00          $1,500.00
                          Attorney for Trustee (4.0)

                                                         Hours:                    63.40
                                                      Total fees:                                   $23,775.00


          Summary

    Pr:vious balance                                         $0.00
    Payments & adjustments                                    0.00
    Cirri:at fees .& expenses                            23,775.00

    '10:al now due                                      $23,775.00


                         Please make checks payable to Herbert C. Broadfoot II, P.C.
                                         Tax ID No. XX-XXXXXXX
Case 18-55697-lrc             Doc 360    Filed 04/10/21 Entered 04/12/21 10:40:01      Desc Main
                                        Document     Page 18 of 22


         CLAIMS TRANSFERRED FROK NOTH APPLICATION FOR COMPENSATION AND CLAIMS SUBMITTED


          CREDITOR           CLAIM      CLAIM   ALLOWED    INTERIM    PROPOSED     OJECTION         ABANDON
                             ASSERTED   TYPE    AMOUNT     PAYMENTS   PAYMENT                       BY CHAPTI
                                                OF CLAIM   TO DATE                                  TRUSTEE

          THE DOWNS          2911.35    S       2911.35    0.00       0.00       SUBMITTED          N
     .    HOA C/O UkZEGA                                                         2/8/19 BY          2/15/2019
          AND JOHANSON                                                           CJLANDRY           (RELATED R
          P.O.BOX 250800                                                         (ACCORDING TO      PROPERTY
          ATLANTA , GA                                                           DOCKEY ACTIVITY    BURDENS&
          30325                                                                  LOG RESPONSED
          BY BRADLEY W.                                                          WERE DUE IN 30
          GRIFFIN                                                                DAYS PLUS AN
          (PROPERTY: 1440                                                        ADDITIONAL
          HIGHLAND LAKE                                                          THREEE DAYS.
          DRIVE,                                                                 DOCUMENTATION
          LAWRENCEVILLE                                                          SUPPORTING
          GEORGIA                                                                FALSE CLAIM
                                                                                 UPLOADED INTO
                                                                                 BRC CASE. COPIES
                                                                                 OF MONEY
                                                                                 ORDERS
                                                                                 REFLECTING
                                                                                 PAYMENTS)
                                                                                 ITEM (150)
                                                                                 MORTGAGE
                                                                                 FRAUD.
                                                                                 INVESTIGATION
                                                                                 DENIED BY BRC,
         BUREAUS             13719.40   U       13719.00   0.00       6034.33    CAPITAL ONE
     D 'INVESTMENTS                                                              ?
         GROUP NO 15

           VALERI            30060.95   u       30060.95   0.00       13221,97   SUBMITTED          N
     •)    BURNOUGJH                                                             DOCUMENTATION
           BELONG                                                                SHOWING PROOF
           CALDWELL                                                              OF PAYMENT,
           BRIDGERS                                                              DOCUMENTATION
           F ITZPATRICK                                                          UPLOADED INTO
           AND BENJAMIN                                                          BRC
           (SUBMITTED BY
           CHARLES                                                               CLIENT IS
           BRIDG'ERS)                                                            DECEASED AS OF
                                                                                 9/2020




          AMERICAN           13312.03   U       13312.03   0.00       5855.14    INDENTITY THEFT
 L        EXPRESS                                                                POLIOCE REPORT
          (SUBMITTED BY                                                          DATED 3/9/08
          BECK( T AND LEE,
          NIUKHERJEE,
          SABARI

                                                      1
Case 18-55697-lrc           Doc 360      Filed 04/10/21 Entered 04/12/21 10:40:01         Desc Main
                                        Document     Page 19 of 22


        CLAIMS TRANSFERRED FROK NOTH APPLICATION FOR COMPENSATION AND CLAIMS SUBMITTED

         CREDITOR           CLAIM       CLAIM   AU.OWED     INTERIM    PROPOSED     OBJECTION           ABANDOI
                            ASSERTED    TYPE    AMOUNT      PAYMENTS   PAYMENTS                         CHAPTER
                                                OF CLAIM    TO DATE                                     TRUSTEE
         VERIPRO            64540.89    S        65540.89   0.00       0.00         Y                   Y
 'I      SOLUTION                                                                   (MORTAGE
         (FILED BY                                                                  FRAUD)
         VERIPRO
         SOLUTIONS INC,)
         2NDMORTGAGE
         ON 1440 HID

         NATCHEZ TRACE      2049.87     S        2049.87    0.00       0.00         Y                   y
         HOA                                                                        ALL RECORDS OF
         (FILED BY G.                                                               PAYMENTS SENT
         LANIER
         COULTER)




         GA DEPT OF         42634.37    U        42634.37   0.00       18,5782.23   Y                   11
 LD      COMMUNITY                                                                  ALL SUPPORTING
         HEALTH DCH                                                                 DOES WERE SENT
         (FILED BY                                                                  TO INCLUDE
         WHITNREY W.                                                                MODIFIED
         GROFF)                                                                     TRANSCRIPTS
                                                                                    FROM
                                                                                    ADMINISTRTATIVE
                                                                                    HEARING
         BUREAUS            10389.98    U        10389.98   0.00       4569.91      Y
 I.1)    INVESTMENT                                                                 ID THEFT
         GROUP
         PORTFOLIO NO
         1S (FILED BY PRA
         RECEIVABLES)
         ALLIANCE FOR       375000.00   U        0.00       0.00       0.00         JUDGE DENIED        Y
 II)     CHANGE             (MONEY                                                  CLAIM AFTER ALL
         THROUGH            OWNED                                                   DOCUMENTATION
 I       TREATMENT LLC,     TO                                                      WAS SUBMITTED
         C/O CASSANDRA      CREDITOR
         JOHNSON            LOANED
         LANDRY             TO
                            AGENCY)
         CASSANDRA          42634.37    U        0.00       0.00       0.00         JUDGE DENIED
 LI)     IOHNSON•                                                                   CLAIIVI AFTER ALL
         LANDRY FOR         (MONEY                                                  DOCUMENTATION
         ALLIANCE FOR       OWED TO                                                 WAS SUBMITTED
         CHANGE ILC,        AGENCY BY
         (FILED BY          DCH)
         CASSANDRA
         JOHNSON-
         LANDRY



                                                        5
Case 18-55697-lrc         Doc 360      Filed 04/10/21 Entered 04/12/21 10:40:01       Desc Main
                                      Document     Page 20 of 22


       CLAIMS TRANSFERRED FROK NOTH APPLICATION FOR COMPENSATION AND CLAIMS SUBMITTED

        CREDITOR          CLAIM        CLAIM   ALLOWED     INTERIM    PROPOSED   OBJECTION        ABANDOI
                          ASSERTED     TYPE    AMOUNT      PAYMENTS   PAYMENT                     CHAPTER
                                               OF CLAIM    TO DATE                                TRUSTEE


        DEPARTMENT OF     5000.00      U       5000.00     0.00       0.00       IRS REVOKED
   1    TREASURY (FILED                                                          CLAIM.
        BY THE IRS)                                                              ID THEFT




        MIDLAND           9000.99     r U                  0.00       3958.98    SUBMITTED        N
' I)    FUNDING LLC,
        SUBMITTED BY                                                             ID THEFT
        MIDLAND                                                                  REPORT
        CREDIT                                                                   SUBMITTED
        MANAGEMENT.



        WILMINGTON        199596.30    S       199596.30   0.00       0.00       SUBMITED         Y
  ')    SAVINGS FUND                                                                              2/15/19
        C/OCARRINGTON                                                            MORTGAGE         (RELATED F
        (2969 SWEET                                                              FRAUD            PROPERTY
        BRIAR WALK                                                               FALSE CLAIM      BURDENSO
        SNELLVILLE GA                                                            HOME STOLEN      LIFT OF STA
        30039)                                                                   AND SOLD WHILE   GRANTED
                                                                                 IN BANKRUPTCY
                                                                                 UNBEKNOWST 70
                                                                                 DEBTOR AND CO-
                                                                                 DEBTOR.
                                                                                 DEBTORS WERE
                                                                                 NOT NOTIFIED
                                                                                 UNTIL PRIVATE
                                                                                 INVESTIGATION
                                                                                 TOOK PLACE.
                                                                                 HOUSE WAS NOT
                                                                                 ABANDONED BY
                                                                                 DEBTOR AND CO-
                                                                                 DEBTOR,
                                                                                 UTILITIES WERE
                                                                                 ON AND
                                                                                 FRAUDULENT
                                                                                 10985 UPLOADED
                                                                                 IN SRC CASE.
                                                                                 FRAUD
                                                                                 INVESTIGATION
                                                                                 DENIED.
Case 18-55697-lrc       Doc 360      Filed 04/10/21 Entered 04/12/21 10:40:01         Desc Main
                                    Document     Page 21 of 22


   CLAIMS TRANSFERRED FROK NOTH APPLICATION FOR COMPENSATION AND CLAIMS SUBMITTED

     CREDITOR           CLAIM       CLAIM   ALLOWED      INTERIM    PROPOSED   OBJECTION      ABANDOI
                        ASSERTED    TYPE    AMOUNT       PAYMENTS   PAYMENT                   CHAPTER
                                            OF CLAIM     TO DATE                              TRUSTEE




     -BANK OF           22656.01    U        22656.01    0.00       9964.98    Y                  N
     AMERICA                                                                   ID THEFT
     (FILED BY BOA)



     BUREAU             1143932     U        11439.52    0.00       503134     y                  N
     INVESTMENT                                                                ID THEFT
     GROUP NO.
     'WILED BY PRA
     RE.ECEIVABLES)




     CACH LLC,          33646.86    U        33646.86    0.00       14799.18   Y                  N
     (FILED BY                                                                 SUBMITTED
     RESURGENT                                                                 PROOF OF
     CAPITAL                                                                   PAYMENTS
     SERVICES)


     WOODBRIDGE         6/11/18     U        Sold        0.00       0,00       y                  Y
     MORTGAGE           CLAIM 15             9/12/18                                              (BUT
     INVESTMENT         223693.54            (STILL IN                                            UNSECUREI
     FUND 3ALLC.        9/12/18              CHAPTER                                              3554 -
     (FILE() BY ePOC)   CLAIM 15             13)                                                  3556HABER
     Electronic Proof   AMENDED                                                                   AT NORTHL,
     of Claim           CLAIM)                                                                    BLDG H

      21602977          150.00      U        150.00      0.00       65.98      y                  N
      EMORY EASTSIDE                                                           PAID
      MEDICAL
     CENTER
     (ENTERED By
      RESURGENT
     CAPITAL
     SERVICES)
      WILMINGTON        139245.29   S        139245.29   0.00       0.00       y                  Y
     TRUST                                                                     MORTGAGE
     SELECT PORT.                                                              FRAUD
     SERVICING INC
     (FILED BY
     JOSEPHINE
     SALMON FROM
     ALDRIDGE PITE
     1_,..0
       Case 18-55697-lrc            Doc 360       Filed 04/10/21 Entered 04/12/21 10:40:01       Desc Main
                                                 Document     Page 22 of 22


                  CLAIMS TRANSFERRED FROK NOTH APPLICATION FOR COMPENSATION AND CLAIMS SUBMITTED

   rel             CREDITOR         CLAIM        CLAIM      ALLOWED    INTERIM    PROPOSED   OBJECTIONS       ABANDO
  . 1112,1;                         ASSERTED     TYPE       AMOUNT     PAYMENTS   PAYMENTS                    CHAPTEF
                                                            OF CLAIM   TO DATE                                TRUSTEE
                                    2,24700.00   U          0.00       0.00       0.00       JUDGE DENIED     Y
              )    ABC OF ATLANTA   (MONEY IS                                                PAYMENT TO ABC
                   LLC.             OWED TO                                                  LLC.
                   CLAIMED          AGENCY)
                   SUBMITTED BY
                   CASSANDRA
                   JOHNSON-
                   LANDRY
                   (FISCAL
                   MANAGER FOR
                   DFACS DID NOT
                   FILE CLAIM)
                   (21484451)       2911.335      S         2911.35                                           N
              .)   THE DOWNS        SAME                                                                      2/15/19
                   HOA              AMOUNT        (WHY IS
2: I               LAZEGA AND       AS PRE-       THIS
                   JOHANSON LLC     PETITION      ALLOWED
                   SUBMITTED BY     (JUST         TO BE
                   (BRADLEY         WANTED        FILED
                   GRIFFIN)         TO            TWICE?)
                                    COLLECT
                                    TO
                                    EXHAUST
                                    ESTATE)
